      Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 1 of 19



 1   Michael J. Aguirre, Esq., SBN 060402
 2
     maguirre@amslawyers.com
     Maria C. Severson, Esq., SBN 173967
 3   mseverson@amslawyers.com
 4
     AGUIRRE & SEVERSON, LLP
     501 West Broadway, Suite 1050
 5   San Diego, CA 92101
     Telephone: (619) 876-5364
 6
     Catherine Janet Kissee-Sandoval, SBN 153839
 7   Csandoval@scu.edu
 8   Santa Clara University School of Law
     Director, Center of Insurance Law & Regulation
 9   500 El Camino Real
     Santa Clara, CA 95053-0421
10   Telephone: (408) 551-1902
11
     Attorneys for Amici Alex Cannara
12   and Gene A. Nelson
13
                             UNITED STATES DISTRICT COURT
14
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
15

16   UNITED STATES OF AMERICA,                        Case No. CR 14 -0175 WHA
17                                Plaintiff,          AMICI’S REQUEST TO FILE BRIEF
18          v.                                        SUGGESTING THE COURT ORDER:
                                                        (1) PG&E PUBLICLY PRODUCE
19   PACIFIC GAS AND ELECTRIC                               Dkt. 1323-8, Exhibits H-5.1, H-6.1,
     COMPANY,
20                                                          and H-7;
                                 Defendant.             (2) PG&E DISCLOSE THE BASIS
21                                                          FOR ITS ESTIMATES TO THE
22                                                          CPUC THAT PROBATION
                                                            CONDITIONS 11 AND 12
23                                                          WOULD DOUBLE ITS PSPS;
24                                                      (3) REJECTING PG&E PROPOSED
                                                            MODIFICATION RE
25                                                          PROBATION CONDITION 1
26
                                                      Judge: Hon. William Aslup
27                                                    Hearing Date: March 23, 2021
28
                                                      Time: 8:00 a.m.


     AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS             CASE NO. CR 14-0175 WHA
         Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 2 of 19



 1             Amici, Alex Cannara and Gene A. Nelson, respectfully seek leave of the Court
 2   to file the Amicus brief attached hereto as Exhibit 1. The attached Amicus brief
 3   suggests that the Court order PG&E’s Dkt. 1323-8, Exhibits H-5, H-6.1, and H-7 to
 4   be filed publicly in this docket to provide information to all parties about any data
 5   underlying PG&E’s response to Question 16 about its identification and work of the
 6   Gray Pine of interest in the decade prior to the Zogg fire. PG&E’s Dkt. 1323-8,
 7   Exhibits H-5, H-6.1, and H-7 state “Native Excel File Provided to the Court on a Hard
 8   Drive.”
 9             Amici also respectfully recommends this Court order PG&E to provide, under
10   oath in a manner publicly available through this docket, the basis for its statements to
11   the CPUC that implementation of probation conditions 11 and 12 would result in a
12   doubling of PG&E’s deenergizations, also known as Public Safety Power Shutoffs
13   (PSPS).
14             Amici also request leave to file the attached brief regarding the Court’s OSC
15   Dkt. 1308 proposing amendment of Probation Condition 1 so as to clarify
16   misimpressions of the law reflected in the comments filed by PG&E and what may
17   appear to be misapprehensions of the United States regarding California law relevant
18   to probation condition 1.1
19

20

21

22

23

24

25

26

27
     1
       Please note that Professor Catherine Sandoval is appearing in this matter in her
     individual capacity as a law professor and as Director of the Center of Insurance
28   Law and Regulation @ Santa Clara University School of Law.
                                                           1
         AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS     CASE NO. CR 14-0175 WHA
      Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 3 of 19



 1

 2                                               EXHIBIT 1
 3

 4

 5   I.     AMICI RECOMMENDS THIS COURT ORDER PG&E TO
 6
            PUBLICLY FILE DKT. 1323-8, EXHIBITS H-5, H-6.1, AND H-7
            UNDERLYING PG&E’s RESPONSE TO QUESTION 16 ABOUT ITS
 7          IDENTIFICATION AND WORK ON THE GRAY PINE OF
 8          INTEREST PRIOR TO THE ZOGG FIRE.

 9          PG&E’s responses have been unclear about whether it identified the Gray
10   Pine of interest in the Zogg fire for removal or other hazard abatement work prior to
11   the 2020 Zogg fire. In response to Question 16 about PG&E’s identification,
12   documentation, and work orders regarding the Gray Pine of interest in the Zogg fire,
13   in PG&E Dkt. 1337 filed on March 12 and PG&E Dkt. 1323 filed on March 23,
14   2021,PG&E submitted documents in H-5, H-6.1, and H-7 listed as “Native Excel
15   File Provided to the Court on a Hard Drive.”
16          PG&E 1323 n. 2 states: “Upon request, PG&E can produce all available
17   versions of the “Carr Fire Daily Reports” circulated to the Court.”
18          A. Amici respectfully recommend this Court require PG&E to produce
19             PG&E’ Dkt. 1323-8, Exhibits H-5, H-6.1, and H-7 to the public
               through this docket, and provide to the parties, including Amici.
20

21          Amici respectfully recommends this Court determine whether redactions of

22   employee and contractor names are even appropriate for those Exhibits and require

23   expeditious production of those documents to the public. PG&E contends those

24   Exhibits provide information about what PG&E knew about the tree of concern

25   prior to the Zogg fire, and its public filing is a matter of urgent concern to public

26   safety in this criminal probation proceeding.

27          In response to PG&E Question 16, in PG&E Dkt. 1327, p. 11, lines 5-17,

28   PG&E stated: PG&E has stated (on November 18) that the Gray Pine of interest

                                                        2
      AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS         CASE NO. CR 14-0175 WHA
      Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 4 of 19



 1   may have been identified for removal (but not removed) during restoration efforts
 2   following the Carr Fire in 2018, based “on certain records” recently reviewed by
 3   PG&E concerning that restoration work. Please provide copies of those “certain
 4   records” and summarize them in a cover sheet.
 5

 6         PG&E Response:
 7         PG&E refers to its March 3, 2021 submission (Dkt. 1323), including
 8
           Exhibit H of that submission, which attaches records responsive to the
           Court’s request. Exhibit H includes records generated by the CFVM QC
 9         inspector regarding his determination to identify the two Gray Pines,
10         including emails about his inspection results, a work order dated August
           25, 2018 that lists the two Identified Gray Pines, and versions of a
11         document titled “Carr Fire Daily Report”, which PG&E understands to
12         contain data from Mountain G’s ArcGIS database, including data
           concerning the two Identified Gray Pines. (See, e.g., Dkt. 1323-8,
13         Exhibit H-7, “Tree Data” tab, rows 12158, 12159.)
14
     PG&E Dkt. 1323-8, Exhibit H-7 states “Native Excel File Provided to the Court on
15
     a Hard Drive.”
16
           Amici respectfully recommends that this Court require PG&E to file in this
17
     docket, in a manner available to all, any data underlying PG&E’s response to
18
     Question 16 about its identification and work of the Gray Pine of interest in the
19
     decade prior to the Zogg fire.
20
           PG&E Dkt. 1323, p. 3-4, filed on March 3, 2020, highlights the importance of
21
     Exhibits H-5, H-6.1, and H-7 to analyzing probation conditions appropriate to
22
     protect public safety and rehabilitate PG&E, consistent with federal criminal
23
     probation standards. PG&E Dkt. 1323, p. 3-4, stated:
24

25         “…the CFVM inspector who performed the QC inspection of the area of
26         interest in August 2018 used the Collector app to identify two Gray Pines that
           the QC inspector determined fell within the scope of the post-Carr Fire tree
27         work standard (the two “Identified Gray Pines”). (See Exhibit B.) The
28         Identified Gray Pines have locations consistent with the location of the Gray

                                                       3
     AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS       CASE NO. CR 14-0175 WHA
      Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 5 of 19



 1           Pine from which CAL FIRE appears to have collected sections after the Zogg
 2
             Fire (the “Gray Pine of interest” or the “Subject Tree”).
             One of those Gray Pines identified by the CVFM inspector may have been the
 3           Subject Tree. However, because there are three other Gray Pines in the
 4           immediate vicinity of the Subject Tree, PG&E has not yet been able to
             confirm whether the Subject Tree was in fact one of the two Identified Gray
 5           Pines.
 6
             PG&E effectively admits it does not know whether the tree(s) identified in
 7
     Dkt. 1323, Exhibits H-5, H-6.1, and H-7, are the tree(s) of concern in the Zogg fire.
 8
             After almost five months of this Court’s inquiry into what PG&E knew and
 9
     did about the tree of concern prior to the Zogg fire, PG&E’s effective admission that
10
     it cannot identify the tree of concern and any work it did regarding that tree prior to
11
     the Zogg fire underscore the urgent need to order PG&E to improve its record-
12
     keeping and information management as suggested by Amici in proposed probation
13
     conditions 13-16.
14
             PG&E’s manner of submitting these crucial exhibits leaves the parties and the
15
     public unable to assess the basis for PG&E’s statements, analyze its compliance
16
     with this Court’s probation conditions, and respond to proposals to protect public
17
     safety and rehabilitate PG&E. The prompt public filing of PG&E Dkt. 1323,
18
     Exhibits H-5, H-6.1, and H-7 is thus critical to public safety and to achieving the
19
     goals of federal criminal probation.
20
             In response to this Court’s Question 25, in PG&E Dkt. 1327, pgs. 20-21,
21
     PG&E stated the documents in Dkt. No. 1300-1, Exhibit 1, including the discussion
22
     of Tree Number 4 or Tree Number 5, do not refer to the tree of concern in the Zogg
23
     fire:
24
             PG&E does not believe that either Tree Number 4 or Tree Number 5
25           [in PG&E’s response at Dkt. No. 1300-1, Exhibit 1] refers to the Gray
26           Pine of interest because, based on the tree location comments provided
             at Dkt. 1300-1, Exhibit 1, Tree Numbers 4 and 5 are identified as being
27           approximately one-half span to the east of the location of the Gray Pine
28           of interest.

                                                        4
      AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS        CASE NO. CR 14-0175 WHA
      Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 6 of 19



 1   Yet, the documents Dkt. 1323, Exhibits H-5, H-6.1, and H-7, which PG&E states it
 2   believes contain information regarding the tree of concern in the Zogg fire, were
 3   submitted as a “Native Excel File Provided to the Court on a Hard Drive” and not
 4   disclosed publicly as was information about Trees Dkt. 1300-1, Exhibit 1, Tree
 5   Numbers 4 and 5.
 6          Amici respectfully recommends this Court require PG&E to promptly
 7   publicly produce Dkt. 1323, Exhibits H-5, H-6.1, and H-7 to all parties including
 8   Amici to facilitate analysis of PG&E’s compliance with probation conditions and
 9   deliberations about whether additional probation conditions are appropriate to
10   protect public safety and rehabilitate PG&E.
11

12          II.     AMICI RECOMMEND THIS COURT ORDER PG&E TO
13
                    PROVIDE IN THIS DOCKET, PUBLICLY AND UNDER OATH,
                    ANY ANALYSIS AND DATA IT USED TO ARGUE TO THE
14                  CPUC THAT PROPOSED PROBATION CONDITIONS 11 AND
15                  12 WOULD RESULT IN “DOUBLING” PUBLIC SAFETY
                    POWER SHUTOFFS (PSPS)
16

17          In the CPUC’s March 19, 2021, letter filed as Exhibit 1 to the CPUC’s motion
18   to file an Amicus brief, the CPUC stated on pg. 2 that PG&E revealed in conversations
19   with CPUC staff the implementation of proposed probation conditions 1 and 2 would
20   result in “doubling” PSPS.
21          Amici respectfully recommend this Court order PG&E to provide any basis
22   for that analysis under oath in a manner publicly available through this docket.
23          The CPUC’s March 19 letter filed as Exhibit 1, p. 2 to the CPUC’s motion to
24   file an Amicus brief stated:
25          In the course of recent communications between PG&E and CPUC
26          staff, CPUC staff asked PG&E to assess how its plan for implementing
            the modified Proposed Condition Nos. 11 and 12 would affect the size,
27          scope, and frequency of PSPS events in its service territory. PG&E
28          provided CPUC staff with estimates, based on historic weather data

                                                        5
      AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS      CASE NO. CR 14-0175 WHA
      Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 7 of 19



 1         from 2010 – 2019. PG&E’s estimates show that, had PG&E conducted
 2
           PSPS over that time period, adding the revised Probation Conditions
           Nos. 11 and 12 as triggers to execute a PSPS event would have more
 3         than doubled the total number of PSPS events conducted in PG&E’s
 4         service territory. [note 1 in that paragraph states: “PG&E only began
           conducting PSPS events in October 2018.”]
 5

 6         PG&E has failed to provide to this Court under oath any analysis of the basis

 7   for its estimates of the operational consequences of proposed probation conditions

 8   11 and 12. Amici respectfully recommend this Court require PG&E to provide,

 9   under oath, in a manner publicly accessible to all, the basis for PG&E’s analysis.

10         As reported in the CPUC’s March 19, 2021, letter filed as Exhibit 1, p. 2,

11   PG&E stated to the CPUC that it estimates a “doubling” of PSPS if probation

12   conditions 11 and 12 were adopted by this Court in PG&E’s federal criminal

13   probation. This recounting of PG&E’s statement to the CPUC omits any analysis of

14   the underlying cause of such an increase.

15             • Is PG&E’s record-keeping and information management so deficient

16                 that PG&E would double PSPS if it took the status of vegetation

17                 management into account because it is unable to ascertain the status of

18                 its vegetation management compliance?

19             • Is PG&E’s vegetation management so poor that PSPS would double if

20                 PG&E took compliance with federal and state vegetation management

21                 rules into account?

22             • Is there another cause or violation(s) of state or federal law that would

23                 drive this asserted doubling in PSPS if the status of PG&E’s vegetation

24                 management were considered?

25             • What are the barriers to PG&E’s compliance with its vegetation

26                 management obligations that would reduce the increase from

27                 considering this factor?

28

                                                       6
     AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS        CASE NO. CR 14-0175 WHA
      Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 8 of 19



 1          Focus on the outcome of consideration of PG&E’s vegetation management on
 2   PSPS as contemplated by probation conditions 11 and 12 overlooks PG&E’s
 3   conduct that it believes would cause that outcome. It is imperative to public safety
 4   and to rehabilitation of PG&E that PG&E disclose the basis for its analysis under
 5   oath, and subject that analysis to public scrutiny in this federal criminal probation.
 6          The CPUC’s March 19 letter filed as Exhibit 1, p. 4, urges this Court to defer
 7   to CPUC and Wildfire Safety jurisdiction to determine when PSPS should be
 8   triggered, stating:
 9          The CPUC again respectfully submits that these kinds of
10
            operationalizing decisions that impact PG&E’s use of PSPS should be
            subject to a thorough vetting by the CPUC’s Safety and Enforcement
11          Division and Wildfire Safety Division, other experts, local residents
12          and their representatives, tribal governments, and public service and
            first responder agencies, so that PG&E utilizes PSPS events optimally
13          and only as a measure of last resort.
14
            The CPUC’s position does not give adequate deference to the fact that PG&E
15
     is a convicted felon subject to federal criminal probation due to its multiple crimes,
16
     and repeated violations of its conditions of federal criminal probation. The CPUC,
17
     like all parties before this Court, must respect this Court’s jurisdiction, authority and
18
     power to oversee PG&E’s federal criminal probation.
19
            This federal criminal probation process has been critical to creating public
20
     access to information about PG&E’s conduct that poses safety risks, even after the
21
     adoption of PSPS in 2018. PG&E lost the right to rely on civil regulation to address
22
     its operations when it was convicted of multiple federal crimes in 2016. Moreover,
23
     PG&E has repeatedly violated its probation conditions resulting in the death of at
24
     least 84 people while on criminal probation, in widespread property destruction, and
25
     in damage to the health of people for hundreds of miles due to wildfire smoke.
26
            Amici respectfully recommend this Court enter into the record formal
27
     findings of PG&E’s multiple probation condition violations.
28

                                                        7
      AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS         CASE NO. CR 14-0175 WHA
      Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 9 of 19



 1         Amici respectfully suggests that this Court require PG&E to provide evidence,
 2   under oath, about its conduct that is driving its analysis that PSPS would be doubled
 3   if vegetation management were considered. To protect public safety and rehabilitate
 4   recidivist felon PG&E, this Court should adopt probation conditions that address the
 5   causes of PG&E’s risks of death and destruction to the community, as well as its
 6   consequences. Amici respectfully suggest this Court order PG&E to provide
 7   information under oath about its analysis regarding any probation conditions,
 8   rather than relying on PG&E’s reports to the CPUC unsupported by any analysis,
 9   testimony under oath, or documentation.
10
           III.    PUBLIC RESOURCES CODE 4293 MUST BE ANALYZED
11
                   WITHIN THE CONTEXT OF CALIFORNIA PUBLIC
12                 UTILITIES CODE 451 AND GENERAL ORDER 95
13
           Amici respectfully submit this brief regarding this Court’s Order to Show
14
     Cause Why Further Conditions of Probations Should Not be Imposed (Docket No.
15
     1308) to correct what appear to be misapprehensions of the law relevant to proposed
16
     probation condition 1. Amici believe this brief will help the Court assess the filings
17
     of PG&E, the United States, CPUC and CalFire regarding the proposal to amend
18
     Probation No. 1 in Docket No. 1308.
19
           OSC Docket No. 1308 ordered PG&E to show cause why the further
20
     Condition of Probation No. 1 should not be amended to add the following (Dkt. No.
21
     1040):
22
           PG&E shall identify and remove any tree or portion thereof leaning
23         toward any distribution line if it may contact the line from the side or
           fall on the line and must do so regardless of the health of the tree.
24
           PG&E shall so affirmatively instruct in writing all its personnel and
25         contractors and incorporate the same in its training and instruction
           materials.
26

27

28

                                                       8
     AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS         CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 10 of 19



 1             The Court proposed the amendment to Probation Condition 1 in OSC 1308 to
 2   address the Court’s suspicion “that PG&E has been narrowly interpreting Section
 3   4293 of the California Public Resources Code to exclude any healthy tree from
 4   Section 4293’s scope on hazard trees.”
 5             California Resources Code 4293 must be analyzed within the context of other
 6   applicable laws including California Public Utilities Code (CA PU Code) 451 and
 7   California Public Utilities Commission (CPUC) General Order (GO) 95. CPUC
 8   GO 95, Guidelines to Rule 35, address in part the relationship between that order
 9   and Resources Code 4293:
10
               The following are guidelines to Rule 35.
11

12             The radial clearances shown below are recommended minimum
               clearances that should be established, at time of trimming, between the
13
               vegetation and the energized conductors and associated live parts where
14             practicable. Reasonable vegetation management practices may make it
               advantageous for the purposes of public safety or service reliability to
15
               obtain greater clearances than those listed below to ensure compliance
16             until the next scheduled maintenance. Each utility may determine and
               apply additional appropriate clearances beyond clearances listed below,
17
               which take into consideration various factors, including: line operating
18             voltage, length of span, line sag, planned maintenance cycles, location
               of vegetation within the span, species type, experience with particular
19
               species, vegetation growth rate and characteristics, vegetation
20             management standards and best practices, local climate, elevation, fire
               risk, and vegetation trimming requirements that are applicable to State
21
               Responsibility Area lands pursuant to Public Resources Code Sections
22             4102 and 4293.2
23
               GO 95 emphasizes that it contains recommended minimum clearances
24
     between the vegetation, energized conductors, and associated live parts of electric
25

26

27
     2
      CPUC, General Order 95, Appendix E, p. E-2 (May 2018),
28   https://www.cpuc.ca.gov/gos/GO95/go_95_appendix_e-guidlines.html
                                                           9
         AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS       CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 11 of 19



 1   facilities. (GO 95, Appendix E, at E-2, emphasis added). The guidelines recognize
 2   that “Reasonable vegetation management practices may make it advantageous for
 3   the purposes of public safety” to obtain greater clearances than the minimum or take
 4   other characteristics into account in vegetation management. (Id., emphasis added).
 5          GO 95 describes factors to be considered including, but not limited to
 6   “location of vegetation within the span, species type, experience with particular
 7   species, vegetation growth rate and characteristics, vegetation management
 8   standards and best practices, local climate, elevation, fire risk” consistent with
 9   Public Resources Code Sections 4102 and 4293. (Id.) Considering tree lean, species,
10   height, and likelihood that the tree will fall on an energized conductor or other
11   facilities are factors squarely within GO 95, Rule 35, Appendix E, consistent with
12   Public Resources Code Sections 4102 and 4293.
13          Section 4293 of the Public Resources Code governs “any electrical
14   transmission or distribution line upon any mountainous land, or in forest-covered
15   land, brush-covered land, or grass-covered land.” Public Resources Code Section
16   4283 applies to “State responsibility areas” as described in Section 4102 of the
17   Public Resources Code to mean “areas of the state in which the financial
18   responsibility of preventing and suppressing fires has been determined by the board
19   pursuant to Section 4125, to be primarily the responsibility of the state.”
20          Section 4293 of the Public Resources Code requires electric utilities to
21   conduct vegetation management in state responsibility areas including:
22          Dead trees, old decadent or rotten trees, trees weakened by decay or
23
            disease and trees or portions thereof that are leaning toward the line
            which may contact the line from the side or may fall on the line shall
24          be felled, cut, or trimmed so as to remove such hazard.
25
     This code specifically addresses “trees or portions thereof that are leaning toward
26
     the line which may contact the line.
27

28

                                                        10
      AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS         CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 12 of 19



 1             Public Resources Code 4293 uses the conjunctive and to distinguish the
 2   requirement to fell, cut, or trim leaning trees from those requirements as applied to
 3   dead, old decadent or rotten trees, and trees weakened by decay or disease. This
 4   requirement regarding leaning trees follows the sections of Public Resources Code
 5   4293 that prescribe minimum distances for clearance between vegetation,
 6   conductors, and electric facilities. The organization of this statue indicates that
 7   Public Resources Code 4293’s mandate to trim diseased, dead or leaning trees is not
 8   limited by, but in addition to, minimum clearance provisions listed earlier.
 9             CalFire determined that PG&E violated Public Resources Code 4293, for the
10   McCourtney, Lobo, Honey fires, part of the 2017 Wildfire siege in California’s
11   Wine County. CalFire noted that Public Resources Code 4293 “requires adequate
12   clearance between trees and power lines,” and referred the investigation into
13   McCourtney, Lobo, Honey fires to county District Attorney’s offices for review.3
14   CalFire’s referral focused on the requirement for “adequate clearance between trees
15   and power lines,” without reference to whether the trees were dead, diseased or in a
16   state of delay.
17             The Public Resources Code complements, but does not displace or supersede,
18   the California Public Utilities Code. CA PU Code 451 and GO 95 apply to all of
19   PG&E’s lines, facilities, and operations, including those in areas subject to Public
20   Resources Code 4293. GO 95, Rule 12, describes the Applicability of Rules, as
21   applying “to all overhead electrical supply and communication facilities that come
22   within the jurisdiction of this Commission, located outside of buildings.” GO 95,
23   Rule 35, states that this rule’s “requirements apply to all overhead electrical supply
24

25
     3
      CAL FIRE, CAL FIRE Investigators Determine Cause of Four Wildfires in Butte
26   and Nevada Counties, May 25, 2018, https://www.wildfirevictims.com/wp-
27   content/uploads/2018/06/CAL-FIRE-Investigators-Determine-Cause-for-Four-
     Wildfires.pdf
28

                                                           11
         AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS      CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 13 of 19



 1   and communication facilities that are covered by this General Order, including
 2   facilities on lands owned and maintained by California state and local agencies.
 3   Thus, even in areas where Public Resources Code 4293 applies, GO 95 and the
 4   California Public Utilities Code still apply. This Court and utilities such as PG&E
 5   must keep an eye on the requirements that apply to electric utilities under CA PU
 6   Code 451 and GO 95 in interpretating the utility’s responsibility under Public
 7   Resources Code 4293.
 8          GO 95, Rule 13, adds regarding the Scope of Rules “(t)hese rules are not
 9   intended as complete construction specifications, but embody only the requirements
10   which are most important from the standpoint of safety and service. Construction
11   shall be according to accepted good practice for the given local conditions in all
12   particulars not specified in the rules.”
13          GO 95 is a particularization of a utility’s duties under the California law,
14   including the California Public Utilities Code. The Saving Clause, GO 95, Rule 16
15   specifies that “(c)ompliance with these rules is not intended to relieve a utility from
16   other statutory requirements not specifically covered by these rules.” Thus, a utility
17   can comply with the rules of GO 95, but still be in violation of the standards under
18   California law including California Public Utilities Code 451.
19          Both GO 95 and CA PU Code 451 use safety as the anchor for utility
20   operational requirements. GO 95, Rule 31.1 provides that:
21          A supply or communications company is in compliance with this rule
22
            if it designs, constructs, and maintains a facility in accordance with the
            particulars specified in General Order 95, except that if an intended use
23          or known local conditions require a higher standard than the particulars
24          specified in General Order 95 to enable the furnishing of safe, proper,
            and adequate service, the company shall follow the higher standard.
25

26   GO 95, Rule 11, Purpose of Rules, states that its purpose “is to formulate, for the

27   State of California, requirements for overhead line design, construction, and

28   maintenance, the application of which will ensure adequate service and secure safety

                                                        12
      AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS         CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 14 of 19



 1   to persons engaged in the construction, maintenance, operation or use of overhead
 2   lines and to the public in general.”
 3          Likewise, GO 95, Rule 35 provides that “(w)here overhead conductors
 4   traverse trees and vegetation, safety and reliability of service demand that certain
 5   vegetation management activities be performed in order to establish necessary and
 6   reasonable clearances, the minimum clearances set forth in Table 1, Cases 13 and
 7   14, measured between line conductors and vegetation under normal conditions shall
 8   be maintained. (Also see Appendix E for tree trimming guidelines.) Safe, proper,
 9   and adequate service that protects the public is the standard to which utilities must
10   adhere.
11          California Pub. Util. Code § 451 makes safety of the public, and a utility’s
12   customers and employees a requirement of every utility operating in California
13   under CPUC jurisdiction. California Pub. Util. Code § 451 requires every public
14   utility “to furnish and maintain such adequate, efficient, just, and reasonable service,
15   instrumentalities, equipment, and facilities … as are necessary to promote the safety,
16   health, comfort, and convenience of its patrons, employees, and the public.”
17          In the CPUC Decision regarding the Wine Country Fires, CPUC Decision 20-
18   05-019, May 7, 2020, the CPUC emphasized its findings of multiple violations of
19   CA PU Code 451 in addition to GO 95 violations. For the 2017 Wine Country Fires
20   and the 2018 Camp Fire, violations found included CA Pub. Util. Code § 451 –
21   “Failure to maintain an effective inspection and maintenance program to identify
22   and correct hazardous conditions on its transmission lines in order to furnish and
23   maintain service and facilities, as are necessary to promote the safety and health of
24   its patrons and the public.” (CPUC Decision 20-05-019, at 13). CPUC Decision 20-
25   05-019 Findings of Fact No. 4 notes that “(w)ith respect to the 2018 Camp Fire,
26   SED found 12 violations of GOs 95 and 165, Resolution E-4184, and Public
27   Utilities Code § 451.” Failure to meet the safety standards of CA PU Code 451
28   violate CPUC rules, independent of whether a utility also violated GO 95. Thus,
                                                        13
      AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS        CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 15 of 19



 1   analysis of PG&E’s duties to comply with California law including Public
 2   Resources Code 4293 must be analyzed within the context of PG&E’s safety duties
 3   under CA PU Code 451 and GO 95.
 4          IV.     PG&E’S BRIGHT-LINE PROPOSALS DO NOT EXCEED
 5
                    THE REQUIREMENTS OF CALIFORNIA LAW, AND FAIL TO
                    RECOGNIZE THE PRIMACY OF AN ELECTRIC UTILITY’S
 6                  DUTY TO OPERATE SAFELY
 7
            The United States Attorney’s Office expressed its concern about the
 8
     amendment to proposed probation condition 1 stating:
 9
        On the one hand, if the proposed amendment simply restated established
10      California law, it would be unnecessary. Condition No. 1 already requires
11      PG&E to comply with all California vegetation management laws and
        regulations, including section 4293. On the other hand, if the proposed
12      amendment exceeds the requirements of California law, it would implicate
13      numerous public policy considerations that have not been fully explored
        on the record, including but not limited to (1) balancing the risks of
14      wildfires with potential environmental concerns associated with cutting
15      large amounts of trees, (2) choosing between costs and benefits associated
        with various wildfire risk management options such as vegetation
16      management, public safety power shutoffs, and other infrastructure
17      improvements such as undergrounding or insulating lines, and
        (3) prioritizing mitigation plans based on assessments of risk.
18

19      Respectfully, the concern of the U.S. Attorney’s Office that amendments to

20   proposed probation condition 1 may exceed California law do not adequately reflect

21   the statutory requirement for public utilities to act safely. Likewise, PG&E’s

22   proposal to limit probation condition 1 to bright-line rules is inconsistent with the

23   safety requirements enshrined in California law and CPUC rules, decisions, and

24   orders.

25   ///

26   ///

27   ///

28   ///

                                                        14
      AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS        CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 16 of 19



 1          V.      PUBLIC RESOURCES CODE 4293 MUST BE INTERPRETED
 2
                    CONSISTENT WITH THE SAFETY REQUIREMENTS
                    APPLIED TO ELECTRIC UTILITIES
 3

 4          In response to OSC 1330, PG&E proposed a bright-line approach to
 5   compliance with Resources Code 4283. PG&E characterized this proposal as one
 6   “that would go beyond what is required under state law,” proposing:
 7      PG&E will institute a program to abate all Gray Pines tall enough to fall
 8      into a distribution line in a Tier 2 or Tier 3 HFTD that lean more than 20
        degrees towards the line in four regions (Bay Area, Central Valley, North
 9      Valley and Sierra) and abate all Tanoaks tall enough to fall into a
10      distribution line in a Tier 2 or Tier 3 HFTD that lean more than 20 degrees
        towards the line in three regions (Bay Area, Central Coast and North
11      Coast). These trees will be targeted, regardless of health, because data
12      shows that these particular species may present higher risk of falling into
        the line in these particular regions.
13      (PG&E 1330, at 2-3).
14

15      PG&E’s attempt the characterize its proposal as going beyond what is required
16   under California law is inaccurate. California law requires that PG&E operate in a
17   manner which is safe, consistent with CA PU Code 451 and General Order 95, and
18   to remove hazards to its electric lines under Resources Code 4283.
19      PG&E’s response refers to data it used to develop this proposal, but does not
20   attach that information. PG&E contemplates that Gray Pines and TanOaks “will be
21   targeted, regardless of health, because data shows that these particular species may
22   present higher risk of falling into the line in these particular regions.” (Id. at 3).
23      Amici respectfully recommend this Court require PG&E to submit the data
24   underlying its assessment of this proposal. In addition, consistent with Amici’s
25   prior recommendations, Amici respectfully recommend that the Court order
26   PG&E to assess the species and types of trees that have posed hazards to its lines
27   and submit that analysis to this Court.
28

                                                        15
      AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS           CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 17 of 19



 1          Regarding the proposal to Amend Probation Condition 1, the United States
 2   notes that “PG&E then proposes, as long as the CPUC or CAL FIRE do not object,
 3   that it implement the amended condition with a “bright-line approach” that would
 4   abate all Gray Pines and/or Tanoaks in certain high fire threat regions that lean more
 5   than 20 degrees towards a line and are tall enough to fall on the line.” (Dkt. 1334, at
 6   2 (citing PG&E Dkt. 1330 at 2)). The CPUC and the California Department of
 7   Forestry and Fire Protection (“CAL FIRE”) respectfully urge the Court to retain
 8   Condition of Probation No. 1 “unchanged and avoid adopting bright-line vegetation
 9   management rules such as the one PG&E has proposed.” (CPUC and CalFire, Dkt.
10   1335, at 5).
11          Amici share the CPUC and CalFire’s concerns that the bright line rule PG&E
12   proposes limits PG&E’s duties without sufficient attention to the primacy of its
13   responsibility to operate in a manner that protects public safety. The California
14   Public Utilities Code and the California Resources Code both make safety and
15   removing hazards to electric lines the bedrock standards which governs over any
16   “bright line rules.”
17          CALFIRE and the CPUC also argued that “effective wildfire risk reduction
18   will be best achieved by considering changes to PG&E’s EVM [Enhanced
19   Vegetation Management] program as part of the Wildfire Mitigation Process.” (Id.)
20   Amici have previously expressed that this Court is not required to defer to the
21   CPUC’s Wildfire Mitigation Process. (Amici Brief, Dkt No. 1333, at 7-8). The
22   CPUC’s evaluation of PG&E’s 2021 Wildfire Mitigation Plan will likely not be
23   completed until mid-summer 2021. That process may be complicated by
24   transmogrification of the CPUC’s Wildfire Safety Division into the Office of
25   Energy Infrastructure Safety, to be located in the California Natural Resources
26   Agency, effective July 2021. With PG&E’s probation scheduled to end in January
27   2022, waiting for CPUC and decision-making by the CPUC or Office of Energy
28

                                                        16
      AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS        CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 18 of 19



 1   Infrastructure Safety about the Wildfire Mitigation Plan will leave little time to
 2   prepare for the 2021 wildfire season.
 3         VI.     CONCLUSION
 4         Amici respectfully recommend this Court require PG&E to file in this docket,
 5   in a manner available to all, any data underlying PG&E’s response to Question 16
 6   about its identification and work of the Gray Pine of interest in the decade prior to
 7   the Zogg fire including PG&E’ Dkt. 1323-8, Exhibits H-5, H-6.1, and H-7.
 8         Amici also respectfully recommend this Court order PG&E to provide, under
 9   oath in a manner publicly available through this docket, the basis for its statements
10   to the CPUC that implementation of probation conditions 11 and 12 would result in
11   a doubling of PG&E’s deenergizations or PSPS. Focus on the asserted and
12   unsupported likely outcome of consideration of PG&E’s vegetation management on
13   PSPS as contemplated by probation conditions 11 and 12 overlooks PG&E’s
14   conduct that it believes would cause that outcome. This Court should not allow
15   PG&E to mask its unsafe conduct through statements to the CPUC not made under
16   oath to this Court in public. Such evidence is necessary to assess whether current
17   probation conditions are appropriate or should be modified to protect public safety
18   from recidivist felon PG&E, and to rehabilitate PG&E, consistent with the goals of
19   federal criminal probation.
20         Amici recommend this Court reject PG&E’s “bright-line” proposal regarding
21   Probation Condition 1. PG&E’s proposal appears to unlawfully attempt to limit
22   PG&E’s responsibilities to comply with the safety and hazard abatement standards
23   of CA PU Code 451, General Order 95, and California Resources Code 4283.
24                                                 Respectfully submitted,
25
                                                   CATHERINE J. KISSEE-SANDOVAL
26                                                 Associate Professor
27                                                 Santa Clara University School of Law

28   Dated: March 22, 2021                         /s/Catherine J.K. Sandoval, Esq.,
                                                       17
     AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS              CASE NO. CR 14-0175 WHA
     Case 3:14-cr-00175-WHA Document 1366 Filed 03/22/21 Page 19 of 19



 1                                                 AGUIRRE & SEVERSON, LLP
 2
     Dated: March 22, 2021                         /s/Maria C. Severson
 3                                                 Maria C. Severson, Esq.,
 4                                                 Attorneys for Amici Petitioners
                                                   Alex Cannara and Gene A. Nelson
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       18
     AMICI’S REQUST TO FILE BRIEF SUGGESTING FURTHER COURT ORDERS           CASE NO. CR 14-0175 WHA
